Citation Nr: 1539634	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  He also appears to have had subsequent service in the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Board hearing was held at the RO before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  The record was held open for 60 days after the hearing in order to provide the Veteran with an opportunity to submit additional evidence; however, to date, no additional evidence has been submitted.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he has a current back disorder that is related to an injury that he sustained when he was in a motor vehicle accident in 1965 or 1966.  The Veteran's service personnel records show that he served on active duty in the Army from February 1951 to November 1952.  It also appears that he had subsequent service in the United States Army Reserve; however, it is not clear as to whether he had any periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in 1965 or 1966.

It also appears that there may be outstanding, relevant records.  In this regard, the Veteran testified that he was treated for back pain after the alleged accident at the hospital at Fort Irwin in California.  As these records may be stored separately from his service treatment records, an attempt should be made to secure them.  

The Veteran has also reported that he sought treatment from 1980 to 1991 at March Air Force Base.  The RO attempted to obtain these records and received notification from March Air Force Base that the records would be located with the National Personnel Records Center (NPRC) if the Veteran separated before April 30, 1994, or the Records Management Center (RMC) if the Veteran separated after that date.  See, February 2010 memorandum.  The RO contacted the RMC to obtain the records; however, as the Veteran separated prior to 1994, a request should be made to the NPRC.  See, March 2010 e-mail; March 2010 VA memorandum.  

Furthermore, Veteran has reported receiving treatment at VA healthcare facilities in Tallahassee, Florida, and two private providers, Dr. C. and Dr. J. (initials used to protect privacy).  As such, any outstanding, relevant records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify the Veteran's service following his period of active duty from February 1951 to November 1952.  A specific determination should be made as to whether the Veteran had any period of active duty, ACDUTRA, or INACDUTRA in 1965 and 1966.  

(During the July 2015 hearing, the Veteran testified that he served from 1951 to 1979.  His service treatment records do include documents dated after 1952 noting reserve service.)

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records.  This request should specifically include any clinical or outpatient records from the hospital at Fort Irwin, California, dated in 1965 and 1966.  The AOJ should also specifically contact NPRC to request treatment records from March Air Force Base between 1980 and 1991.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, to specifically include from Dr. C and Dr. J.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from the VA healthcare facility in Tallahassee, Florida, to include his physical therapy treatment records.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


